¶ 1 Department I of the Court, composed of Chief Justice Fairhurst and Justices Johnson, Owens, Wiggins and Gordon McCloud, considered at its June 5, 2018, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the State's petition for review is granted. Review of the issues raised in the Respondent's answer to the petition for review is denied. This case is consolidated with Supreme Court No. 95571-9. All filings for these cases should now be submitted under Supreme Court No. 95551-4. Any party may serve and file a supplemental brief within 30 days of the date of this order, see RAP 13.7(d).
For the Court
/s/ Fairhurst, C.J. CHIEF JUSTICE